Title: From Thomas Jefferson to Robert Brent, 14 August 1805
From: Jefferson, Thomas
To: Brent, Robert


                  
                     Sir 
                     
                     Monticello Aug. 14. 05.
                  
                  A considerable journey Southwardly from this has prevented my sooner acknoleging letters from yourself, from mr Gardiner and mr S. H. Smith. announcing that I had been elected by the city council a trustee for the public schools to be established at Washington & by the trustees to preside at their board. I recieve with due sensibility these proofs of confidence from the city council & the board of trustees, & ask the favor of you to tender them my just acknolegements. sincerely believing that knolege promotes the happiness of man, I shall ever be disposed to contribute my endeavors towards it’s extension, and in the instance under consideration will willingly undertake the duties proposed to me, so far as others of paramount obligation will permit my attention to them.
                  I pray you to accept my friendly salutations & assurances of great respect & esteem.
                  
                     Th: Jefferson 
                     
                  
               